Hopkins, J.
(dissenting): I "cannot concur in the dismissal of this case, a dismissal based upon a proposition neither presented to nor considered by the trial court, a dismissal which denies a review of numerous alleged errors in an action of accounting submitted to a referee on request of the defendants themselves and tried out in all its details. Whatever the result might be, the litigants on both sides, in my opinion, are fairly and reasonably entitled to a review.
*412A brief statement of some pertinent facts is necessary and proper to an understanding of the issues. Both father and mother of three children died within a week in February, 1920. The children, three girls, were respectively eleven and ten years and five months old. Two brothers of the deceased father took charge of the estate and the minors. One was appointed administrator of the decedent’s estate and guardian of the person of the minors. The other was appointed guardian of the estate of the children. They entered upon their respective duties. Eventually, in 1925 this action was filed in the district court charging the two brothers with waste, misappropriation and the conversion to their own use of the children’s estate. A demurrer to the petition by the administrator was sustained and the administrator dropped out. The case proceeded against them as the two guardians. They filed an answer denying the charges of maladministration. They also filed a motion for the appointment of a referee. The trial court sustained their motion and January 4, 1926, entered an order finding that “the cause will involve complicated accounts and is a proper case for the appointment of a referee.” The case was sent to the referee for trial. The extent of the trial before the referee is indicated by the fact that the stenographer’s bill alone was more than $4,000. The plaintiffs contend that they proved all the averments of their petition by the records, books and documents of the defendants themselves and that none of the essential facts so proved were or could be controverted; that the defendant did not even undertake to controvert them, but sought to evade the legal consequences by obscuring the issues in the case by the introduction of a great mass of irrelevant testimony. A few of the outstanding claims of error may be noted. First, that the referee found that Albert R. Jones as guardian received moneys belonging to the plaintiffs totaling $1,505,291.31; that he also received from F. E. Jones, administrator, further sums distributed from the estates, not included in the above but shown by the books of the administrator and guardian and testified to by the auditor, amounting to $240,616.55, or a total of $1,745,907.86.
The plaintiffs further say, substantially, “that the referee found that the guardian of the property has received this amount, but made no findings as to the total amount of the disbursements, and struck no balance of account due; that instead of showing what the guardian has done with the money, ... he has made only a sweeping disposition of the whole account to the effect ‘that all moneys *413belonging to said minors, and coming into the hands of the guardian have been fully and completely accounted for in the annual reports made and filed in the office of the probate judge; that said reports are in proper form and in good order, and have been accepted and approved by the said probate court; that all of the moneys belonging to said minors . . . have been properly and accurately accounted for.’ ”
The plaintiffs say they moved the referee to strike out this latter finding as contrary to the evidence; that he overruled this motion; that they then moved the court .to set it aside for the same reason, but the court also refused the motion. They assert “that it is very readily and easily shown that the finding is contrary to the evidence in every particular.”
For what good reason can this court decline to investigate, consider and pass upon this important question? The plaintiffs, in their brief, set out and analyze the figures found by the referee and claim “that they show a balance due from the guardian wholly unaccounted for of more than $358,000.” Is it not the duty of this court to investigate this claim? The plaintiffs contend that in addition to the above shortage that the guardian claimed credit, and the referee by inference approved his claim for the following improper items, in round numbers:
(а) Alteration and addition to house of minors.................. $6,500.00
(б) Erection of a new home for minors.......................... 270,000.00
(c) Salary to the wife of Frank E. Jones, guardian of the persons of the minors ........................................... 71,000.00
(d) The living expenses for care and maintenance of the minors, and of the family expenses of Frank E. Jones, wife and three children ........................................... 108,000.00
(e) Furniture for new home, purchased from companies in which guardian and his wife are partners........................ 50,000.00
(/) Purchase of preferred stock in Lotus Oil Company, in which Albert R. Jones owns a controlling interest of common stock, 100,000.00
(p) Exchange of valuable stock of manufacturers Fuel Supply Co. for Shawnee Oil Co., speculative stock.................... 48,000.00
(h) Purchase of Washington Hotel, Kansas City, Mo. (including assumption of mortgages)................................ 250,000.00
That of the above items, (a), (c) and (h) are investments which were made without obtaining any order or permission from the probate court; that some of them were shown as items of credit in reports filed after the investments were made; that some have never been reported to the court. I express no opinion on the question *414whether the guardian was justified in paying his sister-in-law a salary of $1,000 a month over and above all expenses for care and maintenance of his wards (two of them absent in college nine or ten months of the year); in abandoning a home, originally valued at over $26,000 on which he had already expended over $6,000 for improvements, and investing $270,000 of his ward’s money in a mansion; in purchasing as guardian preferred stock in companies where he held the majority of the common stock, and in investing the funds in encumbered real estate of doubtful value in another state (if he did all these things as claimed), but I do express the view that it is the bounden, lawful duty of this court to diligently and carefully inquire into all these alleged wrongs and find out the right.
This court, in my opinion, commits error when the dismissal is attempted to be based on the ground that the case was not filed in probate court, or because Mrs. Allen and Mrs. Lapham are acting as next friends of the minors. The opinion states that the case should have been dismissed when the guardianship of Otis S. Allen failed, presumably because Mrs. Allen and Mrs. Lapham were acting as next friends of the minor children. Whether Mrs. Allen and Mrs. Lapham were proper next friends of the minors appears not to have been raised or considered in the trial court. That court recognized their fitness so to act by proceeding with the case. This court has held times without number that questions (other than jurisdictional) will not be considered here when not raised in the district-court. Dismissal on that ground; therefore, cannot be sustained. Nor does the question Of dismissal of the case because the district court had no jurisdiction appear to have been raised or considered. The majority opinion assumes to dismiss this case at.this time under the provisions of R. S. 60-406 and R. S. 60-3317. The later section authorizes this court to render such final judgment as it deems that justice requires. How can this court render such a judgment without a review of the case?
The majority opinion recognizes the fact that the district court had jurisdiction of the case by holding, in the first paragraph of the syllabus and corresponding part of the opinion, that error was not committed in refusing a continuance, and then proceeds by implication or in effect to dismiss the case because not filed and tried in the probate court. The intricate questions involved, both of law and of fact, make it appear most unreasonable to hold or even suggest that the probate court with its recognized limitations could with *415any degree of accuracy or satisfaction to any of the litigants have tried the case.
The district court not only had jurisdiction of all the matters involved, but it is the only court having general law and equity powers adequate to afford the accounting required. This is so well settled as not to admit of serious argument.
“Originally matters of account proper for an action of account were cognizable exclusively at law, but the ancient common-law action of account being considered imperfect in its processes and inadequate in its remedies, jurisdiction in such matters was early assumed by courts of equity, and is no longer the subject of doubt.” (1 C. J. 612.)
“. . . Courts of equity have inherent jurisdiction to require accountings by guardians and will exercise such jurisdiction when there is no adequate remedy at law.” ... (28 C. J. 1214. See, also, Shoemaker v. Brown, 10 Kan. 383; Klemp v. Winter, 23 Kan. 699; Manley v. Park, 62 Kan. 553, 64 Pac. 28; Mitchell v. Kelly, 82 Kan. 1, 107 Pac. 782; Bailey v. Bailey, 67 Vt. 494, 48 Am. St. Rep. 826.)
The probate court has power to remove guardians, but it has no power to adjudicate their accounts, to render judgments for money and issue execution thereon, to stay waste, nor has it the power to reach out through a receivership to recover dissipated assets. • The district court, with full law and equity powers, is the only tribunal adequate to a proper disposition of this case.
“The district court possesses both law and equity powers which may be exercised in the same proceeding. It has general jurisdiction to investigate accounts and to ascertain and declare balances due, and it possesses the common-law powers always exercised by chancery courts to settle guardian’s accounts. ...
“The guardian is a managing agent for his ward. Nobody is interested in his conduct except the ward, and his duty is primarily to account to the ward rather than to the court. This fact is made clear by the omission from the statute of any provision for a final settlement as of the estate of a deceased person.” (Mitchell v. Kelly, 82 Kan. 1, 3, 107 Pac. 782.)
R. S. 60-406, on which this court bases its decision, provides that “when the action is brought by his [the infant’s] next friend, the court has power to dismiss it.” What court? Certainly not an appellate court — not a reviewing court on its own motion, where the question of maintenance or dismissal of the suit has neither been raised nor considered by the trial court. Certainly not by a reviewing court when no error is predicated on such a question and it is neither presented nor argued by the litigants. The provisions of R. S. 60-406 apply to procedure in the trial court, not to' this court. *416Except in certain specified instances, this court considers the proceedings of the trial court and reviews errors or alleged errors found therein. This has been repeated so many times in the decisions of this court that there should be no question concerning it. In In re Burnette, 73 Kan. 609, 85 Pac. 575, it was said in the opinion:
“In this state, except in certain specific matters, the supreme court is a court of error and review. In criminal cases it may reverse, affirm or modify the judgment appealed from, or may order a new trial. In civil cases it may affirm, reverse, vacate, or modify, grant new trials, and, if the facts be found or agreed to, may designate the character of judgment to be entered. But in all appellate cases the supreme court considers the conduct of the lower court. Error must be assigned as inhering in the rulings, orders and judgments appealed from. The supreme court decides the questions thus presented as they arise upon the record, and issues its mandate to the tribunal from which the appeal was taken to carry the judgment rendered into execution.” (p. 614.)
In Coleman v. MacLennan, 78 Kan. 711, 98 Pac. 281, this language was used:
“Under the constitution the appellate jurisdiction of this court is limited to thé review of errors committed by the trial court from which the record comes. It cannot consider cases de novo and decide them according to its own notions of the law and evidence. It cannot take new evidence or pronounce any judgment except that the trial court did right or wrong in whole or in part. It cannot direct what judgment the trial court shall enter unless the facts be found or agreed to. It does not have the constitutional power to do generally what ought to have been done by judge and jury at the trial, and so end the litigation, and the legislature cannot under the constitution, confer such power upon it.” (p. 744.)
In the instant case no error is alleged on any question of failure to dismiss in the trial court.
“On appeal, the supreme court’s jurisdiction is exclusively appellate — for the consideration and determination of errors alleged to have been committed in trial courts — and error cannot be predicated on matters not presented to the trial court; and, to uphold the constitutionality of section 580 of the civil code, such interpretation of it must be given as will not confound the appellate jurisdiction of the supreme court with its original jurisdiction.” (Schwandt v. Ballentine, 103 Kan. 296, 173 Pac. 926. See, also, State, ex rel., v. Telephone Co., 115 Kan. 236, 223 Pac. 771, and cases cited at page 270.)
I fear the result of the decision in this case. “’Twill be recorded for a precedent, and many an error by the same example will rush into the state.”
I am authorized to say that Chief Justice Johnston joins in this dissent.